 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited ArtistsEastern Theatres,Operating Valen-tineTheatreandLocal 5-A, General TradesEmployeesUnion. Cases 2-CA-19160, 2-CA-19254, and 2-CA-1940616 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 19 November 1984 Administrative LawJudge Eleanor MacDonald issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings2The Respondent has excepted,inter alia,to the judge's recommenda-tion that it be required to offer reinstatement to Felix Melendez, GabrielMenard, andLuis Vega The Respondent contends that the dischargeesadmitted to misconduct which would preclude returning them to workMelendez and Menard admitted acceptinggratuitiesfrom theatergoers topermit. them to see a second movie without additional charge Vega,however, confessed only to admitting an exemployee to the theater so he.could see themanager-anact the Respondent concedes was not suffi-ciently serious to warrant his dischargeWe find no ment in theRespondent's contentionThe judge correctlyfound that the Respondent failed to show it. had a policy or practice ofdischarging employees for acceptinggratuitiesOn the contrary, DivisionManager Jack Wauhop, indiscussingthe employees'admissions,threat-ened transfer and a possible demand for restitution but not dischargeAlso, the Respondent did not immediatelydischargethose who admittedaccepting gratuities but instead waited over 2 weeks to do soIn any event, although ManagerBen Rosenbergwas then aware oftheirmisconduct, he testified that he discharged Melendez and Menardfor other reasons In Melendez' case, Rosenberg cited "unsatisfactorywork," consisting of tardiness,. lethargy, and "slacking off" Rosenbergsaid he discharged Menard fora "[s]ullen attitude" and because he was"[a]rgumentativeon occasion "The Respondent also demonstrated that it was willing to overlook itsemployees' misconduct in exchange for their forgoing union activity Inresponse to employee David Paduani's concern regarding an impendingpolygraph test, Manager Rosenberg told Paduani that hig job was secure,even if he failed the test, because' he had quit union membership Al-though Paduani was told that he failed the polygraph test on 12 October1982 and was discharged in November for "unsatisfactory work," he wasrehired in 1983 at reduced hours Also, following Melendez' having ad-mitted his misconduct to a polygrapher, the polygrapher solicited anoffer from Division Manager Jack Wauhop to Melendez of an assistantmanager'sposition conditioned upon Melendez' giving up his union activ-ityRosenberg later urged Melendez to accept the offer, although Rosen-berg then knew of Melendez' admissionUnder these circumstances, the Respondentcannot raiseits employees'misconduct as a reason for barring their reinstatementCimpi Transporta-tionCo,256 NLRB 1064 fn 3 (1981),Adams Delivery Service,237 NLRB1411 fn 2 (1978). enfd 623 F 2d 96 (9th Cir 1980)We shall amend Conclusion of Law 2 by replacing the word "retalia-"tion"with the word "discharge," and Conclusion of Law 5 by replacingthe phrase "more onerous working conditions" with the word "transfer"to conform more closely to the relevant complaintallegations and theAMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 2."2.By threatening its employees with dischargeif they supported the Union, the Respondent hasviolated Section 8(a)(1) of the Act."2.Substitute the following for Conclusion ofLaw 5."5. By threatening its employees with transfer ifthey continued to support the Union, the Respond-ent has violated Section 8(a)(1) of the Act."ORDERThe National -Labor Relations Board adopts therecommended Order of the' administrative lawjudge as modified below and orders that the Re-spondent, United Artists Eastern Theatres, Operat-ing Valentine Theatre, Bronx, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) Threatening its employees with discharge ifthey support the Union."2. Insert the following as paragraph 1(e) and re-letter the subsequent paragraphs."(e)Threatening its employees with transfer ifthey continue to support the Union."3.Substitute the attached notice for that of theadministrative law judge.-judge's findingsWe shall amendthe Orderand issue a new notice to em-ployees forthe same reason-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose - not to engage in any of theseprotected concerted activities.275 NLRB No. 25 UNITED ARTISTS THEATRES159WE WILL NOT offer you inducements to abandonyour support for Local 5-A, General Trades Em-ployees Union.WE WILL NOT threaten you with discharge ifyou support the Union.WE WILL NOT ask you to engage in surveillanceof union activities.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT threaten you with transfer if youcontinue to support the Union.WE WILL NOT discharge or otherwise discrimi-nate against you for testifying in a National LaborRelationsBoard proceeding, or for supportingLocal 5-A, General Trades Employees Union, orany other union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Felix Melendez, David Paduani,GabrielNieves, Luis Vega, and Gabriel Menardimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterest.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.UNITED ARTISTS EASTERN THEA-TRES,OPERATING VALENTINE THEA-TREDECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in New York, New York, on May 7and 8, 1984. The complaint alleges that Respondent, inviolation of Section 8(a)(1), (3), and (4) of the Act, inter-rogated and threatened employees, directed its employ-ees to refrain from supporting the Union, asked its em-ployees to engage in surveillance, offered inducements toits employees if they would abandon the Union, retaliat-ed against its employees, and discharged its employeesfor union activities.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the following'FINDINGS OF FACT1.JURISDICTIONRespondent, a Delaware corporation with variousmotion picture theaters in the city and State of NewYork, including the Valentine Theatre located on EastFordham Road, Bronx, New York, is engaged in the op-eration of theatres displaying motion picture films forpublic viewing. Annually, Respondent derives gross rev-enues in excess of $500,000 and purchases and receives atitsvarious operations goods and materials in excess of$50,000 from enterprises in New York State which enter-prises purchase and receive these goods and materials di-rectly from firms located outside the State of New York.Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that Local 5-A, General Trades EmployeesUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Testimony of Felix MelendezFelixMelendez testified that he was employed at Val-entine Theatre from December 1977 until October 27,1982.He was hired as an usher by Manager Ben Rosen-berg at a rate of $2 65 per hour. In May 1981 he waspromoted to head usher at an hourly rate of $3.35, andeventually he received a raise to $3.50 per hour.2In late August 1982 Melendez met Felix Ortiz, an or-ganizer for the Union, in front of the Valentine Theatre.On August 31, Melendez signed an authorization cardfor the Union and Ortiz gave him blank cards for distri-bution to other employees. Melendez gave these cards toemployees Gabriel Nieves,3 Gabriel Menard, David Pa-duani, and Luis Vega, and they all signed cards onAugust 31, 1982, in Melendez' presence. Later thatevening,Melendez returned the completed cards to'The General Counsel's unopposed motion to correct the transcript isgranted.2Melendez worked 6 days per week for a total of 36 hours Therecord shows that he was paid for 40 hours per week for performing cer-tain extra duties such as making up the schedule In the week ending Sep-tember 16, 1982, at his request, Melendez reduced his hours to only 3-1/2hours in a 5-day week According to Melendez, he was paid for 34 hoursfor the first 2 weeks after this change and then he was paid for only the31-1/2 hours he actually worked At the outset of the trial herein, a claimwas being advanced that Melendez' compensation was reduced from 34hours to 31-1/2 hours in response to his union activities, described belowHowever, documentary and testimonial evidence presented by the Re-spondent shows that when Melendez asked to change to a 5-day-per-week schedule, Rosenberg no longer relied on him to perform any extraduties and the bonus was eliminated from his weekly wages The recordssupport the Respondent's position, they show that Melendez continued toreceive a bonus after his efforts on behalf of the Union commenced andthat the extra pay was discontinued only after he requested to work a 5-day week Moreover, the General Counsel's brief makes no mention ofthe issue concerning Melendez' pay and I infer from this that the allegedviolation has been abandoned. I find that there was thus no violation ofthe Act with respect to the decrease in Melendez' paysNieves is Melendez' brother 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrtiz. The Union then commenced a representation pro-ceeding in the Regional Office. Melendez was present atthe representation hearing on September 10 and he testi-fied at an adjourned date on September 29, 1982. Ac-cording to Melendez, 1 week or so after he testified atthe representation hearing, Rosenberg asked him whatbenefits the Union was offering him.On October 9, 1982, Melendez attended an usher'smeeting held in the alley near the theater around 7 p.m.Rosenberg announced that on October 12 a polygraphtestwould be given to all employees and that anyonewho failed the test would lose his job. Before this meet-ing,Paduani had told Melendez that Rosenberg hadpromised him that even if he failed the test he would notbe fired.Melendez asked about this promise to Paduaniat the usher'smeeting;however,on this occasion Pa-duani denied telling Melendez about it.Rosenberg toldMelendez to stop harassing the employees to join theUnion, and Melendez replied that Rosenberg was the onewho should stop harassing the employees.On October 12, Jack Stern, a polygrapher employedby Dale Systems and hired by Respondent, administereda polygraph test to Melendez. Before the test began, heaskedMelendez what benefits the Union was offeringhim.Melendez said he did not wish to discuss the Unionbut only wanted to take the test. Then Stern conductedthe test, asking whether Melendez had taken any money,had let anyone into the theater through the front or backdoors without a ticket, had palmed tickets, or had stolenanything from the theater.4 Melendez answered "no" tothe questions.While he was administering the test, SterntoldMelendez that he was lying. After the test was overStern told Melendez that a long time ago he had given atest to someone who was lying and that the person hadfinally admitted the lie and Stern "had him locked up."Stern also said that Melendez was "a wise guy . . . aslick guy" and that Stern would have a "cross" on him.Stern toldMelendez that he had failed the polygraphtest; then he administered a second test to Melendez.Later that day, Melendez saw Stern in front of the thea-ter and asked if he had passed the second test. Melendeztold Stern that Stern had upset him. Stern replied that heonly wanted to find out who was stealing and Melendezsaid "ask Rosenberg . . . he should know." Stern said alot of money was missing and the Company wanted toknow who had taken it. Stern suggested that Melendezmust have taken some money in all the time he workedat the theater and he mentioned the sum of $600. Melen-dez said "No," but in response to further questions headmitted that he had received about $200 from peoplewho have been admitted to one movie and who paid himto be allowed to watch a second movie without purchas-ing another ticket.5 Stern and Melendez then went intoan office in the theater where Stern wrote out a state-ment for Melendez to sign. Melendez copied over thestatementwhile Stern told him "that'll clear the poly-graph test up because that money is not really anything."Stern asked Melendez why he had not becomean assist-ant manager in all the time he had worked for the thea-ter.Melendez replied that he had never gotten the offer.Stern then called Jack Wauhop, district manager of Re-spondent, and told Wauhop "I've got a good man here.He's been with [the theater] a long time, why don't youget him to be assistant." While Melendez was writing thestatementWauhop spoke to him on the phone and saidhe would see Melendez on Thursday. Melendez askedwhy he had never received an offer before. Wauhop saidhe had just become district manager and that he woulddo something for Melendez and arrange for him to havea commission "if everything will be dropped with theunion."Melendez replied that he doubted this would bepossible "because I have a lot of other people behindme." Wauhop asked him to think about it and Melendezpromised to do so.6In mid-October, Rosenberg twice spoke to Melendezin the theater lobby and said "for the statement, they'regoing to have that against me." Melendez told Rosen-berg that he occasionally accepted $1 to permit patronsto switch theaters "but that's like ... to get somethingto eat." Melendez denied stealing anything or doing any-thingwrong.About this time Melendez overheardRosenberg telling Paduani "if he admitted that he took$200 imagine how much more he took." Melendez con-fronted Rosenberg and said "the biggest crook here isyou, not me." Rosenberg replied, "[W]e all are." Soonafter this,Rosenberg urged him to accept the assistantmanager's job.On October 27, 1982, Rosenberg fired Melendez for"unsatisfactory work."After reading his statement given to Stern, Melendeztestified that all of it was true. The statement says, interalia, thatMelendez made about $200 by permitting "acustomer to go from show to show without a ticket." Itgoes on to say that "as of this day . . . I'll be straight asI'd like very much to bean assistantmanager and makemore money. The only reason a guy steals here is be-cause we don't get paid. Wouldn't steal or want anyunionswe just want a chance."B. Testimony of David PaduaniDavid Paduani worked at the Valentine Theatre as adoorman beginning in 1981. About 1 week after hesigned a card for the Union, Rosenberg told him heshould have spoken to him before signing. Rosenbergsaid, "[T]he company's a big company and they're notgoing to tolerate something from a union like that. Itwon't do nothing to help us, and that eventually every-body was going to get fired." Paduani said he did notwant to be fired and, at Rosenberg's suggestion, heagreed to get out of the Union. Rosenberg told Paduani4A palmed ticket would not be placed in the receptacle kept to collectused tickets but would be retained and resold to a patron by an employ-ee The employee would keep the fee for the resold ticketSThe Valentine Theatre is a "triplex" in which three different moviesare shown Admission to one movie does not permit admission to eitherof the other two, a separate ticket must be purchased for each movie6Melendez testified that in the summer or fall of 1981, Wauhop hadstated at an employee meeting that it was acceptable to permit patrons togo from one theater to another without purchasing a new ticket when thetheaters were not too busy because the longer the patrons stayed in thetheater the more money they spent at the candy stand According to Me-lendez, problems and fights often occurred when employees caught pa-trons switching theaters and directed them to buy new tickets UNITED ARTISTS THEATRESnot to worry, he would talk to Wauhop and tell him Pa-duani was leaving the Union. Rosenberg told Paduani towatch the other 'employees and let him know "anythingthey do." About I week later when Paduani accompa-nied Rosenberg to the bank, Rosenberg said, "that heknows the guys were giving me a hard time but not toworry about them because they're going to give them apolygraph test and that he knows that they're not goingWhen Paduani asked what would happen to him, Rosen-berg told him not to worry because he had informedWauhop that Paduani was out of the Union and his jobwas secure.About 3 weeks after he signed the union card, Paduaniwas approached by the cashier, a woman named Dawn,who offered him $100 for 100 tickets.' Paduani under-stood that he was to palm the tickets and turn them overto the cashier for resale on her own account. He refusedthe offer even though Dawn assured him that blamecould he shifted to Felix (Melendez). ,Paduani attended the meeting of October 9, 1982. Hetestified that Rosenberg said, "We bite the hand thatfeeds us," and that all those who failed the upcomingpolygraph test would be fired. When Paduani later askedRosenberg about his own job, -Rosenberg said his jobwas secure because Rosenberg had told Wauhop that hewas out of the Union.Paduani took the polygraph test and denied resellingtickets or taking money to admit people. After the testwas completed, Stern told him that he had failed the testand urged him to sign a ,statement admitting his mis-deeds. Paduani insisted that he told the truth, and even-tually he left without signing a statement. Paduani wasdischarged in November' 1982. Rosenberg told him hehad failed the polygraph test "real bad." When Paduaniprotested that he could not be hired on the basis of apolygraph, Rosenberg said he was being discharged for"unsatisfactory, work."He was rehired by the theatersometime in 1983, but for 10 fewer hours per week thanbefore.C. Testimony of Gabriel NievesGabriel Nieves worked as an usher at the theater fromJune 1981 until his discharge in 1982. After the employ-ees signed union cards, according to Nieves, they occa-sionally talked about the Union in the upstairs lobby. Onone such occasion, Rosenberg told them not to talkabout the Union while they were working but to talkoutside.Nieves also testified that if he discussed theUnion in the theater while he was off duty, Rosenbergwould tell him to go outside to talk about the Union.Before Nieves signed the union card, he observed theassistantmanager and his girlfriend reselling tickets. Hewas alerted to the situation when patrons coming intothe theater presented him with tickets that were not innumerical sequence. From this he deduced that ticketshad been palmed by a previous ticket taker and given tothe cashier to be resold.8 Nieves brought this situation to'Paduani identifiedDawnas the assistant manager'sgirlfriend8When ticketpalming occurred,the patron would be givena torn orcut stub that did not relate to theticket being palmedThe palmed ticket161Rosenberg's attention three times in one day, and Rosen-berg told him he would tell Wauhop about it. However,Wauhop did not credit the allegations. A few days later,Nieves and Gabriel Menard told the manager that thecashier had made an improper offer to an usher. Themanager and assistant manager did not want to believethe story and later Rosenberg said to Nieves, "It was acheap chance you took by organizing the Union."Nieves recalled that at the October 9 meeting, afterRosenberg told the ushers that if they failed the poly-graph test they would be fired, he pointed at Nieves andMenard and said that if they did not have jobs they hadbetter start looking. Nieves did not take the polygraphtest;he was a minor at the time and his mother refusedher permission.Rosenberg discharged Nieves on October 27. He toldNieves that because he did not take the test, the Compa-ny did not trust him. Nieves was eventually rehired byRespondent and was still on the payroll at the time ofthe instant trial.D. Testimony of Luis VegaLuisVega worked as an usher at the theater fromApril 1982 A few days after he signed a card, Rosen-berg asked him if he "signed thecardfor the Union."Vega responded that this was confidential. Rosenberg re-plied, "[Y]ou're wasting you fucking time." On the daythatMelendez was discharged, as Vega came to workRosenberg met him at the door and asked him if he wasamember of the gang. Vega asked, "[W]hat are wetaking about?" Rosenberg named Melendez, Nieves, andMenard, and Vega said, "No, why?" Rosenberg said,"Because they're going to fire you too." Vega then toldRosenberg that-he was working to support his children.A few weeks before the election of January 4, 1983,Rosenberg called Vega to his office and told him, "[I]f Iknew what was best for me I would vote against theUnion." He said, "If the union would win I would losemy job, exactly." Vega voted and served as an observerfor the Union in the election. About 1 week after theelection, .Vega was given a lie detector test in Rosen-berg's office by Jack Stern. After the completion of thetestwhich included questions such as whether Vegapalmed tickets and let people in without paying, Sterntold Vega he had two spotters' reports to the effect thatVega let people go from one theater to another.9 Al-though Vega asked Stern to show him these reports,Stern refused. Vega told him, "I don't believe you . . . Iknow I passed." Stern then asked Vega to sign a paperadmitting that he took $3 to admit a patron without aticket, but Vega refused. Vega told Stern that he hadonce admitted a former coworker named Santanna to seethemanager about another job and Stern insisted thatVega sign a document admitting that he let one personinto the theater without permission. Stern said that ifVega failed the polygraph test he could keep his jobwould be sold to a new patron by the cashier, but its number would notbe in sequence with those being dispensed properlyeA subsidiary of Dale Systems known as FA Investigation sends anundercover employee posing as a patron and known as a spotter to ob-serve operations at the theaters from time to time 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly if he signed the document. Vega was shocked tohear that he might lose his job because he has two chil-dren to support, so he signed the statement for Stern.The statement, given to Vega by Stern and copied overby Vega, did not mention that Santanna was a formercoworker nor that he was waiting to see the manager.Vega protested to Stern that the statement was incom-plete, but Stern said not to worry about that.On January 23, 1983, Vega spoke to Rosenberg in hisoffice;Rosenberg said, "If I know what's good for me Iwill sign against the Union and not for it." Rosenbergalso told Vega that a customer had accused Vega ofpalming tickets and reselling them.At Rosenberg's re-quest,Vega turned out his pockets. No tickets werefound and Rosenberg apologized to Vega.On January 27, 1983, Rosenberg fired Vega for "unsat-isfactory work." Vega protested that he had been told hewas a good worker and that he had been working doubleshifts.E. Testimony of Gabriel MenardGabrielMenard worked as an usher at the theater be-ginningOctober 25, 1974. He testified that at the Octo-ber 9, 1982 staff meeting Rosenberg told the employeesthat they were foolish to think a big company would "leta few people like us start a union."Rosenberg looked atMenard and Nieves and said they should start lookingforwork. Rosenberg told the ushers that if they failedthe polygraph test they would be fired on the spot.On October 12, Menard was given a polygraph test inRosenberg's office by Jack Stern. Before Stern adminis-tered the test, he told Menard the men were foolish tojoin a union "and expect to work all our lives and thenget fired."After Stern administered the test,Menardasked if he had passed and Stern said, "[Y]ou passed thepolygraph test." Then Stern brought up the Union againbut Menard said he did not wish to answer more ques-tions once the test was over. After that point SternshowedMenard a written statement admitting thatMenard had improperly taken $400 during his employ-ment. Stern said that only he could determine the resultsof the test. Menard signed the statement after copying itout in his own hand because he had recently had a childborn and he could not afford to be out of work.About 1 week later, Menard saw Wauhop at the thea-ter.Also present were Nieves, Melendez, and RaoulVega. Wauhop told the men that based on the statementshe had obtained, the Company could prosecute them andforce them to make restitution. He asked them "what ourpaycheck would look like at the end of the week, whenthe union dues got to it." Wauhop also asked them howthey would like to be transferred to a theater in Harlemwhere they would be "the only light skinned person formiles."On October 27, Rosenberg fired Menard.Menard's affidavit given to a Board agent on Novem-ber 2,1982, states,inter alia:After the test was over Stern asked me if I wouldlike to have him tell my manager to his face that Ihad passed the test. I told him that that would notbe necessary and that I would take his word for it.He told me I had passed.I told Stern I didn't un-derstand why we were being put through this whenwe caught the Assistant Manager's girlfriend. Hesaid it was to catch the real thieves. He also saidno-one in the place could say I had never takencandy and not paid for it or something like that. Itold him that that was true. He then asked me if inmy four years working there I had never taken abribe. I had told him that I had let some people gofrom one movie to another and that I'd mademoney doing it. He asked me if I'd be willing tosign a statement and I said yes. He wrote out astatement saying I had taken four hundred dollarsfrom customers who were friends of mine whowent from one movie to another. This was all itsaid.He told me to copy the statement in my hand-writing and to sign it.He told me it would lookbetter on my record and that since I had alreadypassed the polygraph test it would make me acleaner person. I copied it down and signed it andgave to Stern.F. Testimonyof JackWauhopJack Wauhop is the division manager of Respondent's18 theaters in the cityof New York.In the last 5 or 6years,Dale Systems has provided polygraph services toRespondent.Wauhop stated that polygraph tests aregiven annually to managers and assistant managers; testsare given to nonmanagerial employees when a spotter'sreport indicates a problem in a certain theater.The onlyspotter's report for the Valentine Theatre produced atthe instant trial was a report dated September 13, 1983,indicating a problem with cleanliness,an usher on a per-sonal telephone call, and the presence of the manager inthe booth with the cashier.When questioned by theGeneral Counsel under Rule 611(c), Wauhop could notrecallwhat event led to the ordering of the polygraphtestsof October 12, 1982.He later testified,however,that his superiors had ordered him to have polygraphtests administered because of"a lot of discrepancies."Wauhop did not personally arrange for the spotter'sreport or the polygraph tests: a member of his staff madethe calls.According to Wauhop,Stern reported to him that Me-lendez had answered the polygraph questions accuratelyand he also reported that he had a signed statement fromMelendez.Wauhop stated that he talked only to Sternwhen Stern called him and had not spoken to Melendez.G. Testimony of Ben RosenbergBen Rosenberg has been the manager of the ValentineTheatre for 5 years. Rosenberg testified that at the meet-ing of October 9 he informed the ushers and doormenthat a polygraph test would be given. He denied tellingthem that if they did not pass the test they would be dis-charged.Rosenberg testified that he discharged Menard because"hiswork was unsatisfactory." Rosenberg gave Menarda letter of introduction written on company stationery toa Mr. Cleveland, the person in charge of candy conces-sions for the Respondent, asking Cleveland to help UNITED ARTISTS THEATRES163Menard become a video game technician. Rosenbergcould not recall when this letter was written; however,he testified that it was during 1982 while Menard wasemployed by Respondent.Rosenberg testified that after Melendez testified in therepresentation proceeding he and Melendez had a con-versation about the Union. Rosenberg could not recallwho raised the question but he remembered that the twohad discussed what benefits the Union could offer. OnOctober 27, 1982, the day Rosenberg discharged Menardand Nieves, Melendez asked Rosenberg what was hap-pening.Then Rosenberg discharged Melendez as wellHe told the latter his work was "unsatisfactory." Rosen-berg testified thatMelendez had been tardy numeroustimes in 1982 On one occasion in September or October1982Rosenberg had told Melendez "he was slackingoff."Rosenberg could not recall what, if anything else,had been said on this occasion.Rosenberg stated that in September and October 1982his relationshipwithMelendez was "cold." Melendezwas "lethargic" and he "did very little work on hisown." Rosenberg denied telling Melendez that it waspermissible to permit patrons to go from one theater toanotherwithout buying a new ticket. He has nevercaught any of his employees permitting this to occur.Rosenberg denied asking Vega whether he had signed acard for the Union; he could not recall telling Vega hewas wasting his timewith the Union. While the Unionwas organizing the theater "rumors were flying hot andheavy." At that time Rosenberg told Vega that he waspart of a "clique" with Melendez.In January 1983 Rosenberg was told by a youth whohung around the theater that Vega had uncut (palmed)tickets and was admitting people to the theater. i ° Rosen-berg confronted Vega immediately but Vega had nopalmed tickets about his person. Rosenberg dischargedVega for "breaking company policy." This was beforehe learned of Vega's polygraph test. The decision to dis-charge was made by Rosenberg on the basis that Vegahad admitted unauthorized people into the theater with-out tickets.Rosenberg denied telling Paduani that he should haveconsulted the Company before he signed for the Union,and he denied asking Paduani to spy on the other em-ployees.He and Paduani often talked about the Unionand Paduani told him he had not joined the Union.Rosenberg denied telling Paduani that employees whofailed the polygraph test would be discharged, nor didhe and Paduani ever discuss the fact that the cashier hadtickets for sale improperly. Rosenberg told Paduani thathe had failed the polygraph test. He discharged Paduaniupon Wauhop's instructions, but he did not know whyPaduani was discharged. Eventually, Paduani was re-hired.Rosenberg denied discussing the Union with Mendardor Nieves. Rosenberg testified that he discharged Nievesfor smoking while in uniform and on duty.He was laterreemployed by Respondent. Rosenberg denied tellingMenard he would be fired if he failed the polygraph test.10This youth was later employed by Respondent and was ultimatelydischarged for palming ticketsHe did discuss the Union with him "indirectly" at themeeting in the alley on October 9. There were rumorsflying and Rosenberg was annoyed with the ushers, buthe did not threaten to fire them. However, he could notrecall exactly what he said. He discharged Menard forhis sullen, argumentative attitude. Rosenberg could notrecall the reason he gave for the discharge on Menard'spersonnel record.On redirect examination,Rosenberg testified thatWauhop told him the results of the polygraph testsbefore employees were discharged and that Wauhop saidhe did not want Melendez, Menard, or Nieves workingfor him. However,on cross-examinationRosenberg hadstated that the polygraph test results had nothing to dowith the discharges and that he did not know the test re-sultswhen he discharged the employees.Melendez was called as a rebuttalwitnessby the Gen-eralCounsel.He denied that he was criticized for hiswork by Rosenberg in the weeks before his discharge.Discussion and ConclusionsI note that Stern was not called to testify and that theemployees'testimony concerning the administration ofthe polygraph tests is unrebutted.A. Conversationof EarlyOctober Between Rosenbergand MelendezBoth Melendez and Rosenberg testified in this pro-ceeding that shortly after Melendez testified in the repre-sentation case on September 29, 1982,the two men dis-cussed the Union.IcreditMelendez'testimony thatRosenberg asked what benefits the Union was offering.Although the complaint alleges this as an unlawful inter-rogation,theGeneral Counsel has not shown that thisconversation was unlawful,and I find that no violationoccurred.B. Conversation on October 12 Between Wauhop andMelendezIaccept Melendez' version of the events surroundingthe administration of the polygraph tests on October 12,1982. Stern was not called to testify; thus the testimonythat he asked Melendez about the Union before givingthe test is not contradicted. Further, Melendez' writtenstatement admitting to Stern that he had taken $200 topermit customers to go from theater to theater canhardly be characterized as self-serving, and the rest ofthisstatement corroboratesMelendez' testimony thatWauhop mentioned both an assistant manager's positionand Melendez' efforts on behalf of the Union to Melen-dez while the statement was being written. Wauhop didnot seem to recall much about the phone conversation ofOctober 12, 1982; the questions posed to him were lead-ing questions, and I am not convinced that Wauhop testi-fied froma genuinerecall of the events. I find that Me-lendez was more reliable and I shall credit his testimony.Therefore, I find tht Wauhoppromised to arrange a pro-motion for Melendez if Melendez would drop the Union.This constitutes a violation of Section 8(a)(1) of the Act. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Discharge of MelendezThere is no question on the record herein that Re-spondent was well aware of Melendez' efforts to bringthe Union to the Valentine Theatre. As the only employ-ee to testify on behalf of the Union in the representationcase,Melendez was clearly identified as a major force intheUnion's campaign. I find that the General Counselhas established Respondent's hostility toward the Union:Wauhop tried to dissuade Melendez from supporting theUnion, and Rosenberg made many anti-unioncommentsas shown by the testimony of other employees. I do notcreditRosenberg's denials of the testimonyagainst himbecause I do not find him to be a credible witness: hegave shifting and contradictory testimony and he couldnot recall many things about which he was called to tes-tify.Respondent learned thatMelendez admitted takingmoney from theater patrons on October 12, yet it waiteduntilOctober 27 to discharge him. There is absolutely noexplanation, if Respondent did indeed fire Melendez forbeing little better than a thief, for the fact that Respond-ent was willing to tolerate his continued presence in thetheater for over 2 weeks.It isreasonable to find that Re-spondent did not discharge Melendez solong asithopedhe would abandon his efforts on behalf of the Union.Melendez testified that Rosenberg told him he wasfired for "unsatisfactory work," and Rosenberg at firsttestified thatMelendez' unsatisfactory performance con-sisted of tardiness, lethargy, and slacking off. Rosenbergdid not mention that Melendez was fired for takingmoney from theater patrons who wished to go from onetheater to another without purchasing a new ticket.Rosenberg also stated that the polygraph tests had noth-ing to do with the discharge of any of the employees andthat he did not know the circumstances surrounding thetestswhen he discharged the employees. On redirect ex-amination,however, Rosenberg changed his testimonyand stated that Wauhop told him of the results obtainedby Stern's testing before the employees were fired andtold him that he did not want Melendez, Nieves, orMenard working at the theater. This changing testimonyreveals a grave inconsistency which goes to the verycore of Melendez' discharge. I note that Wauhop did nottestify as to his role in Melendez' discharge. I do not be-lieve any of Rosenberg's testimony about Melendez' dis-chargeand Iinfer that Melendez was discharged for hisunionactivity and for his testimony in the representationcase.This constitutes a violation of Section 8(a)(3) and(4) of the Act.Although Respondent's brief argues that proceedingsbefore the Government of the United States should notbe used to return to work an employee who has admittedtakingmoney from patrons, Respondent has not ad-dressed theissuethat must be decided before any idea ofreinstatementisexamined.That is, Respondent has notshown that employees who accept gratuities from pa-trons are usually discharged pursuant to company policy.There is absolutely no evidence in the record before methat Respondent has a practice of discharging employeesfound to be permitting patrons to go from theater to the-ater inexchange for tips. In fact, the only credible evi-dence in the record on this point tends to show thatundercertaincircumstanceswherepatronsmightbecome unruly if asked to purchase a second ticket, man-agement would overlook the situation. i i Thus, on thebasis of this record, where I have found that Respondentdischarged an employee for engaging in union activity,there is no basis for considering whether Respondentwould have discharged the employee for misconductalone even if there had been no union activity. SeeNLRB v. Transportation Management Corp.,462 U.S. 393(1983);Wright Line,251NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Imust take it, therefore, that accepting gratuities is not adischargeable offenseMy conclusion is supported by thefact that those employees who admitted accepting gratu-itieswere not immediately discharged by Respondent.Further, as will be seen below, I find that Wauhop dis-cussed their admissions with some employees but did notsay they could be or would be discharged for their ac-tions;he only threatened retaliatory transfers and re-ferred to a possible demand for restitution.D. Rosenberg 's Conversations with Paduani andPaduani's DischargePaduani testified that Rosenberg said that he shouldhave spoken to Rosenberg before signing a card, andthat the Company would not tolerate the Union andeventually all the employees would be fired. Rosenbergalso urged him to abandon the Union and to spy on theother employees and he promised to save Paduani's jobonce he left the Union. Rosenberg fired Paduani on No-vember 4, 1982, for "unsatisfactory work."Rosenberg testified that he and Paduani often dis-cussed the Union, but he denied telling Paduani that heshould have consulted him beforesigning acard and hedenied asking Paduani to spy on the other employees.Rosenberg did not deny the other statements attributedto him by Paduani. Wauhop did not testify about Pa-duani's discharge; however, Rosenberg gave contradicto-ry testimony on this subject. He testified generally thatwhen he discharged the employees he did not know theresults of the polygraph tests. However, as to Paduani'sdischarge, he testified both that he told Paduani that hehad failed the polygraph test and that he discharged Pa-duani upon Wauhop's instructions without knowing whythe employee was fired. Not only is this testimony incon-sistent,it is so nonsensical as to defy belief. I cannotaccept that Rosenberg, the manager of a large triplextheaterwith responsibility for its overall operation,would fire an employee of several years' service withoutknowing the reasonMoreover, although in one versionof Rosenberg's testimony Paduani is supposed to havefailed the polygraph test, thus leading Rosenberg to be-lieve that Paduani was not an honest, trustworthy em-ployee,Paduaniwas nevertheless reemployed by Re-spondent and is still working at the theater, albeit atgreatly reduced weekly hours Rosenberg offered noreason at all for reemploying Paduani. I infer from all" Melendez, whom I have found to be a credible witness, testified thatthiswas a fact Rosenberg, whom I did not credit, denied it Wauhop didnot testify about this issue UNITED ARTISTS THEATRES165this that Paduani was discharged as part of Respondent'scampaign against the Union. As shown above, I do notcredit Rosenberg's testimony. I find that Paduani, an un-sophisticated person who nevertheless was unshakeableand convincing under strong cross-examination by coun-sel for Respondent, was a credible witness and I shallrely on his testimony. Thus, I find that Respondentthreatened and warned its employee and asked him toengage in unlawful surveillance in violation of Section8(a)(1) of the Act and discharged its employee in viola-tion of Section 8(a)(3) of the Act.E. Discharge of Gabriel NievesNieves testified that Rosenberg made various com-ments to him about the Union and told him that he wasdischarged for failing to take the polygraph test. Rosen-berg denied discussing the Union with Nieves. However,Rosenberg admitted that he considered Nieves part of a"clique"withMelendez, Vega, and Menard, the otherunion supporters at the theater. He testified that he dis-charged Nieves for smoking on duty. On redirect exami-nation, Rosenberg changed his testimony and stated thathe discharged Nieves on Wauhop's orders. I note thatWauhop did not give any reason for firing Nieves in histestimony. Neither Rosenberg nor Wauhop gave any ex-planation for rehiring Nieves and continuing him on thepayroll.Moreover, Respondent's personnel data sheettaken from its files shows that Nieves was discharged byRosenberg for being "uncooperative." It makes no men-tion of smoking.Ihave found above that Rosenberg is not a reliablewitness.Nieves testified in a cooperative manner and histestimony withstood the scrutiny of a strong cross-exami-nation. I find that he is a credible witness and I shall relyon his testimony. Rosenberg's comments to Nieves showthatRespondent was aware of Nieves' support for theUnion. In view of Respondent's hostility to its employ-ees' union activities and the lack of a credible reason orexplanation for Nieves' discharge, I find that he was dis-charged for his support of the Union and that this was aviolation of Section 8(a)(3) of the Act.F. Rosenberg's Statements to Vega and Vega'sDischargeLuisVega testified that Rosenberg asked him if hesigned a card for the Union, vulgarly told him he waswasting his time, asked him if he was a member of thegang with Melendez, Nieves, and Menard and finallytold him he would be fired with the others. Rosenbergalso urged Vega to vote against the Union or risk losinghis job. Vega was fired by Rosenberg in January 1983for "unsatisfactory work." Vega had told Stern that heonce admitted a former employee into the theater for thepurpose of seeing the manager about a new job.Rosenberg recalled telling Vega that he was part of a"clique"withMelendez during the Union's organizingcampaign. He denied asking Vega about the union card.Rosenberg suspected Vega of holding uncut tickets basedon information from a youth who was himself later dis-charged for engaging in the practice of palming tickets;however, Rosenberg never caught Vega holding anytickets.He discharged Vega for "breaking companypolicy," that is admitting unauthorized people into thetheaterwithout tickets.However,Rosenberg alsoclaimed that he had not learned the results of Vega'spolygraph test when he discharged him; in this connec-tion he did not explain how he had learned of Vega's ad-mission to Stern concerning the person admitted to thetheater without a ticket.Respondent's brief admits that Vega's act in permittingone person into the theater does not constitute groundsfor discharge. Instead, Respondent seems to rely on thefact that Rosenberg had heard that Vega had somepalmed tickets about his person. Respondent urges that itisof no moment that Vega was found not to have thetickets in his possession. I note that Rosenberg testifiedthat he himself made the decision to fire Vega and that itwas because Vega had admitted an unauthorized personinto the theater.Based on the contradictions in Rosenberg's testimonyand on my previous finding that he is not a credible wit-ness,Ido not credit Rosenberg. I further do not findthat Vega was discharged for palming tickets since thereis no testimony to support this assertion;it israised onlyinRespondent's brief. I find that Vega is a reliable wit-ness.He testified consistently and with an open, coopera-tive demeanor.Itherefore find that Respondent interrogated Vegaand threatened him with discharge for engaging in unionactivities, and then dischargedhim inviolation of Sec-tion 8(a)(1) and (3) of the Act.G. Statements Made to Gabriel Menard and Menard'sDischargeMenard testified that both Rosenberg and Stern spoketo him about the Union. Although he was told he hadpassed the polygraph test, Menard, under pressure fromStern, admitted taking a total of $400 from friends topermit them to change theaters without buying a newticket.Menard also testified that 1 week after the Octo-ber 12 polygraph test, Wauhop told a group of employ-ees including Menard that they faced prosecution basedon their signed statements and that they could be forcedto make restitution. Then Wauhop mentioned the deduc-tion of union dues from their paychecks and asked ifthey would like to be transferred to an area of the citywhere they would be a distinct minority. On October 27,Rosenberg fired Menard.Wauhop did not deny the statements attributed to himbyMenard.Rosenberg testified that he dischargedMenard for "unsatisfactory work," that is, Menard had a"sullen,argumentative attitude."However, Rosenbergalso recommended Menard as an employee for anotherdivision of Respondent. Rosenberg denied discussing theUnion with Menard. On redirect examination, Rosenbergchanged his testimony and stated that he dischargedMenard on Wauhop's orders based on the results of thepolygraph tests.On the basis of Menard's uncontradicted testimony, Ifind thatWauhop threatened Menard and others withwhat he considered to be more onerous and less pleasantworking conditions in connection with the union cam- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaign.The juxtaposition of Wauhop's comments aboutunion dues and transfers would reasonably lead an em-ployee to believe that there was a connection betweenunion activity and changed working conditions in themind of a high management official of Respondent.Thus, I find that Respondent threatened employees withtransfers if they supported the Union; this constitutes aviolation of Section 8(a)(1) of the Act.I note further that Wauhop mentioned prosecution andforced restitution in connectionwith the statementsgiven to Stern by certain employees. He did not mentiondischarge.Wauhop did not testify about Menard's dis-charge although, according to one version of the eventgiven by Rosenberg, Wauhop had ordered Rosenberg tofireMenard. Rosenberg also testified, inconsistently, thathe both recommended Menard for another job and firedhim for being sullen and argumentative. In view of thesemany inconsistencies, I do not credit Rosenberg's testi-mony and I find that Respondent discharged Menard be-cause it knew he supported the Union. This was a viola-tion of Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1.By offering its employees inducements if they wouldabandon their support for the Union, Respondent hasviolated Section 8(a)(1) of the Act.2.By threatening its employees with retaliation if theysupported the Union, Respondent has violated Section8(a)(1) of the Act.3.By asking its employee to engage in surveillance ofunion activity, Respondent has violated Section 8(a)(1) ofthe Act.4.By interrogating its employee aboutunionactivities,Respondent has violated Section 8(a)(1) of the Act.5.By threatening its employees with more onerousworking conditions if they continued to support theUnion, Respondent has violated Section 8(a)(1) of theAct.6.By discharging its employee Felix Melendez becausehe gave testimony in a Board proceeding and because hesupported the Union, Respondent has violated Section8(a)(3) and (4) of the Act.7.By discharging its employees David Paduani, Gabri-elNieves, Luis Vega, and Gabriel Menard because theysupported the Union, Respondent has violated Section8(a)(3) of the Act.8.The General Counsel has failed to prove any otherviolations of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent having discriminatorily discharged its em-ployees, it must offer them reinstatement and make themwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from the date of layoff to dateof proper offer of reinstatement, less any net interimearnings, as prescribed in F.W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,213 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edi2ORDERThe Respondent, United Artists Eastern Theatres, Op-erating Valentine Theatre, Bronx, New York, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Offering its employees inducements to abandontheir support for the Union.(b)Threatening its employees with retaliation if theysupport the Union.(c)Asking its employees to engage in surveillance ofunionactivity.(d) Interrogating its employees about union activities.(e)Discharging its employees for testifyingin a Boardproceeding and for supporting the Union.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the Act.(a)OfferFelixMelendez,David Paduani, GabrielNieves, Luis Vega, and Gabriel Menard full reinstate-ment to their former positions, dismissing, if necessary,employees subsequently hired to replace them, and ifsuch former positions do not exist, to substantially equiv-alentpositions,without prejudice to their seniority orother rights and privileges.(b)Make whole Felix Melendez, David Paduani, Ga-brielNieves, Luis Vega, and Gabriel Menard for anyloss of earnings they may have suffered as a result oftheir discriminatory discharges, in the manner set forthin the remedy section of this decision.(c) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its theater copies of the attached noticemarked "Appendix." i 3 Copies of the notice, on formsprovided by the Regional Director for Region 2, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices to12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesto If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board " UNITED ARTISTS THEATRES167employees are customarily posted.Reasonable steps shall(f)Notify the Regional Director in writing within 20be taken by the Respondent to ensure that the noticesdays from the date of this Order what steps the Re-are not altered,defaced,or covered by any other materi-spondent has taken to comply.al.IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violations of the Act notspecifically found.